 1                                                      HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        CLMS MANAGEMENT SERVICES                          CASE NO. 3:19-cv-05785-RBL
 9      LIMITED PARTNERSHIP,
        ROUNDHILL I, L.P.,                                ORDER ON MOTION FOR
10                                                        CERTIFICATION PURSUANT TO 28
                               Plaintiffs,                U.S.C. § 1292(B)
11              v.
                                                          DKT. # 43
12      AMWINS BROKERAGE OF
        GEORGIA, LLC; AMRISC, LLC;
13      C.J.W. & ACCOCIATES, INC.; and
        CERTAIN UNDERWRITERS AT
14      LLOYD’S,

15                             Defendants.

16
            THIS MATTER is before the Court on Plaintiffs’ Motion for Certification Pursuant to 28
17
     U.S.C. § 1292(b). Dkt. # 43. Plaintiffs wish to appeal the Court’s December 26, 2019 Order
18
     granting Defendants’ Motion to Compel Arbitration and Stay Proceedings on the basis that RCW
19
     48.18.200, which bars mandatory arbitration clauses in insurance contracts, is preempted by the
20
     Convention on the Recognition of Foreign Arbitral Awards, Art. II, Sec. 3, which requires U.S.
21
     Courts to enforce arbitration clauses upon request. Order, Dkt. # 41.
22
            Certification of a non-appealable order under 28 U.S.C. § 1292(b) is appropriate only
23
     when the following three requirements are met: (1) the order involves a controlling question of
24

     ORDER ON MOTION FOR CERTIFICATION
     PURSUANT TO 28 U.S.C. § 1292(B) - 1
 1   law; (2) as to which there is a substantial ground for a difference of opinion; and (3) an

 2   immediate appeal from the order could materially advance the ultimate termination of the

 3   litigation. See 28 U.S. C. §1292(b); In re Cement Antitrust Litigation, 673 F.2d 1020, 1025-26

 4   (9th Cir. 1982). The Ninth Circuit instructs that certification under § 1292(b) “is to be applied

 5   sparingly and only in exceptional cases.” United States v. Woodbury, 263 F.2d 784, 788 n.11

 6   (9th Cir. 1959). Exceptional cases are those in which allowing interlocutory appeal would avoid

 7   protracted and expensive litigation. In re Cement Antitrust Litigation, 673 F.2d at 1026.

 8             This is such a case. First, the issue raised for appeal is controlling because it will

 9   determine whether this dispute will be resolved via arbitration in New York or in these

10   proceedings. Second, as the Court observed in its Order, there is considerable disagreement

11   between courts around the country about whether and why the Convention preempts state laws

12   like RCW 48.18.200. See Dkt. # 41 at 5-7. The Ninth Circuit has not weighed in on the question.

13   Consequently, although the Court is confident in its reasoning, this is not a run-of-the-mill

14   arbitration scenario; rather, the issue raised for appeal is complex and there is clearly room for

15   disagreement.

16             Finally, although granting Plaintiffs’ Motion will mean that this case temporarily remains

17   in the federal judiciary, it will ultimately lessen the risk of the parties spending unnecessary time

18   litigating. Allowing Plaintiffs to appeal now rather than after the conclusion of arbitration and

19   formal dismissal of this case will eliminate the danger of going through an entire unnecessary

20   arbitration process. On the other hand, denying Plaintiffs’ Motion would guarantee that

21   arbitration takes place but may also result in the same appeal occurring on a later date. It is

22   therefore in the interest of efficiency to allow Plaintiffs to go forward with their interlocutory

23   appeal.

24


     DKT. # 43 - 2
 1           For the above reasons, Plaintiffs’ Motion for Certification Pursuant to 28 U.S.C.

 2   § 1292(b) is GRANTED. This case shall remain STAYED until the culmination of the appeal

 3   process.

 4           IT IS SO ORDERED.

 5

 6           Dated this 11th day of February, 2020.

 7

 8                                                        A
                                                          Ronald B. Leighton
 9                                                        United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     DKT. # 43 - 3
